AO 450 (SCD 04/2010) Judgment in a Civil Action
                                           UNITED STATES DISTRICT COURT
                                                      for the
                                              District of South Carolina


               James N Bryant,III,
                                                          )
                      Petitioner
                                                          )
                     v.                                          Civil Action No.      1:13-cv-02665-BHH
                                                          )
 Warden Lieber Correctional Institution; Bryan
                                                          )
                  Stirling.
                     Respondent                           )

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)          recover from the respondent (name)            the amount of
dollars ($ ), which includes prejudgment interest at the rate of    %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
        recover costs from the petitioner (name)                      .

O other: Summary Judgment is entered for the respondents as to Grounds four through nine, Grounds three
and ten are dismissed as moot, the petitioner’s amended petition is granted as to Grounds one and two, and
the death sentence is vacated.

IT IS FURTHER ORDERED/SUGGESTED that a resentencing trial in State court occur within sixty (60)
days or as soon as practical thereafter.


This action was (check one):
’ tried by a jury, the Honorable                      presiding, and the jury has rendered a verdict.

’ tried by the Honorable                    presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding, accepting in part
the Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, granting
in part and denying in part Respondents’ motion for summary judgment, and granting Petitioner’s amended
petition in part.


Date: March 20, 2019                                            ROBIN L. BLUME, CLERK OF COURT


                                                                                     s/L. Baker
                                                                           Signature of Clerk or Deputy Clerk
